Dismissed and Memorandum Opinion filed November 26, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00971-CR
                             NO. 14-13-00972-CR

                   REGINALD KEITH BANKS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1376089 & 1376090

                 MEMORANDUM                     OPINION


      Appellant was charged in two separate indictments for assault of two public
servants. In trial court cause number 1376089 appellant entered a guilty plea
pursuant to a plea bargain agreement with the State. In exchange for appellant’s
guilty plea the State agreed to dismiss the indictment in cause number 1376090 and
recommend a three-year sentence. In accordance with the terms of the plea bargain
agreement, the trial court dismissed the indictment in cause number 1376090 and
sentenced appellant to confinement for three years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed notices of appeal from
the judgment in cause number 1376089 and the dismissal in cause number
1376090. We dismiss the appeals.

      In trial court cause number 1376089 (appellate court cause number 14-13-
00971-CR), the trial court entered a certification of the defendant’s right to appeal
in which the court certified that this is a plea bargain case, and the defendant has
no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      In trial court cause number 1376090 (appellate cause number 14-13-00972-
CR), there is no judgment of conviction because the trial court dismissed the
charge pursuant to the plea bargain agreement. Generally, an appellate court only
has jurisdiction to consider an appeal by a criminal defendant where there has been
a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d
446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.CFort Worth
1996, no pet.).

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b)



                                          2